Technical requirements and administrative procedures for commercial transportation by aeroplane (EU OPS)/use of child-restraint safety devices (OPS 1.730) (debate)
The next item is the oral question - B6-0169/2008) by Eva Lichtenberger, on behalf of the Committee on Transport and Tourism to the Commission, on technical requirements and administrative procedures for commercial transportation by aeroplane (EU OPS)/use of child-restraint safety devices (OPS 1.730).
rapporteur. - (DE) Madam President, Commissioner, ladies and gentlemen, today's debate was triggered by a German WDR television report that showed that the safety belts now in common use in planes for infants and small children are not necessarily safe. Crash tests have shown that these belts, which are the devices most commonly used by European airlines, may actually endanger children and cause serious injuries.
At a time when we are considering the EU OPS, i.e. the technical safety provisions, and they will soon enter into force, I was concerned to ensure that we resolve this safety problem, which is why I showed my colleagues in the Committee on Transport and Tourism the video on the subject. In my view, it is quite crucial to take a serious look at the crash tests that have been conducted and that have shown that these belts do not save a child in the event that take-off is aborted or a plane lands rapidly and to seek an immediate solution. I think that is extremely urgent.
The current, proposed rules will continue to authorise these belts, disregarding the fact that far more stringent safety provisions apply to children even in cars, in most European states at least. Even if emergency landings or aborted take-offs are very, very rare - for which we are most thankful and which is also to do with technical rules - we cannot allow infants and small children to be exposed to this risk. Anyone who has seen this crash test will be convinced that we cannot allow that.
My colleagues in the Committee on Transport looked into this issue with me and I am very grateful that they too took it very seriously. We want to find a good solution to this problem. A few safety experts have now objected that there is not a single known case of this kind of belt proving dangerous. Unfortunately, there is a macabre background to that.
If infants or children do not occupy a seat they are not recorded in the statistics. The underlying facts have been known for years. The German Ministry of Transport has drawn attention to this and said it did not want to go back to a lower safety level. The association of German airlines, however, described the listing of the risks as populism. I must say in all honesty that this can only be regarded as a cynical approach.
That raises several important questions. Which authority actually authorised this loop belt, this additional belt for small children? On what basis, according to what technical standards did it do so? I am aware that authorisation has been granted for an expanding belt for corpulent persons, but so far as I know there is no authorisation for the additional belt for children. Lap-holding, which some airlines offer as an alternative, is a very old method. It was first recorded when planes in the 1920s still took off at about 65km/h. We should not and cannot wait that long.
I do not think we can leave this decision to the Member States, because we face tough competition in the aviation sector and of course the pressure of that competition produces the risk that we do not create the best safety system. We need a European solution. I ask you: when will we have it? Is there any chance of seeing it today and is there any chance that we will find a sensible solution for the transitional period?
Finally, millions were spent on 'liquid on planes' without serious debate. In the present case we must invest in the safety of children. We need to do so.
(Applause)
Vice-President of the Commission. - (IT) Madam President, Mrs Lichtenberger, I shall reply to you in Italian because I know that you are a scholar of my mother tongue. It is a pleasure for me to do so.
Thank you for having raised an issue that is highly topical and relates to the safety of our citizens. I said during the meeting I had with the Committee on Transport that the protection of our citizens' health is a priority, as are citizens' rights, especially those of the smallest citizens who are unable to defend their own interests and are therefore dependent on us to try and protect their safety as best we can.
The problem you have raised is a very real one. Doubts abound, and the European Aviation Safety Agency itself is aware of a number of controversial studies according to which there are problems concerning child-restraint safety devices. That is why, faced with a set of contradictory and incomplete information, the Agency launched a study in 2007 to obtain a more reliable scientific response on this matter.
The current provisions - Regulation (EEC) No 3922/1991 requiring the use of child safety devices - leave Member States free to choose. In raising this matter, you ask for the European Union to give Member States a definite response, saying: 'Beware, the system you are using does not work and does not guarantee child safety'.
The scientific assessment will be completed by October 2008, just a few months from now. Therefore, as soon as a definite answer to the question of safety has been received - in other words, what the European Aviation Safety Agency regards scientifically as the safest means of guaranteeing that children can travel by air at reduced risk - it will be my duty to propose immediately the measures needed to improve child safety devices. I do know that the proposed solution, namely that of child safety seats, similar to those used in cars, is one of the options being examined by the European Aviation Safety Agency.
However, before giving an answer and before taking action - which I intend to do, because it is right to be concerned about the safety of our smallest citizens - I shall await the scientifically valid response from the European Aviation Safety Agency, which has so far demonstrated its ability to do good work and adhere to rigorously scientific criteria. Therefore, I repeat, as concerns the timing - you asked me for precise dates - the study by the Agency is scheduled for completion by October of this year; as soon as I receive feedback from the EASA, I shall see to it that I notify the parliamentary committee and I will intervene directly to give the Member States indications as to the best method of protecting children and guaranteeing their safety.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, we all agree that we need to improve child protection during flights. The committee certainly agreed on that, otherwise the question would not have arisen in committee. I am also grateful to the Commission for starting on the preliminary work a long time ago. Therefore, we are now joining a debate that the Commission has already prepared.
There are three questions that I hope the Commissioner can answer. He said that the technical data will be available in October. The question is: when will the Commission draw conclusions from that data, during this term or later?
There are three very clear questions. The first concerns the best technical device for protecting children. The second question, once we have the answer to the first, is whether the European Union should work on a legislative basis or start by issuing recommendations. It is thus a question of whether to introduce binding European legislation. Then there is the question of whether we can manage to do that during this legislative term or whether we should start with recommendations and then move on to legislation. Then there is a third, thorny question, which is not raised in the oral question but that we and you must answer: who is to pay for it? That is a question that needs answering.
Let us assume, as Mrs Lichtenberger suggested, that the rules required every small child to occupy a child seat. If that were so, the child would be taking up an adult's seat, which raises the question: should we force parents to pay for an extra seat for their small children, or should we charge the safety costs to the community, so that all the other passengers who are not accompanied by children have to contribute to the cost of the child seat? We must, therefore, also answer the question - assuming we are willing to equip planes for the safety of children - of who will pay for that safety protection.
on behalf of the PSE Group. - (DE) Madam President, Commissioner, if there is any chance of a risk to human life, we have to take rapid and preventive political action. There is no other option. Obviously that also applies to children under the age of two in aeroplanes.
First, I want to thank Mrs Lichtenberger warmly for giving us access to the video showing crash tests of loop belts. I also want to thank the Commissioner for delivering an opinion that is very much in line with our question, although a few points remain to be clarified.
These new requirements for the transportation by aeroplane of small children will be entering into force at the end of next week. Member States will then have the choice between child seats and loop belts. As we have seen, however, loop belts can be life-threatening. My first question is: when at the latest will the Commission present a proposal making it mandatory always to use child seats in aeroplanes? That follows the same line as Mr Jarzembowski's question. My next question is: what is the Commission's current implementing strategy? Will it present a regulation or how does it intend to implement whatever findings the survey may produce? Thirdly, if we continue to allow parts of the necessary EU OPS regulation to be adopted under the new comitology procedure, how can we be sure we can still get and consider a regulation on safe child seats during this legislative term?
on behalf of the Verts/ALE Group. - (DE) Madam President, I have availed myself of the opportunity to respond to what the Commissioner said in order to put a few further questions.
It is crucial to implement the strategy in good time and I too would very much like to see an interim solution. The reason is that the current EU OPS requirements are being interpreted to mean that all airlines that already offer child seats must revert to using the loop belt. That needs to be clarified. That is the way they are being interpreted. I know that because I have asked around and I have asked people to ring up airlines to inquire about their child safety systems. That is the information I received. That is important. It must be made clear and I believe it really is important.
Secondly, there are child seats on the market that fit into traditional aircraft seats and there are fairly cheap airbags for accompanying passengers that fit into anything and could prove useful. Clearly, a child is occupying a full seat here. Let me tell you, however, that mothers have to pay even if they hold the child on their lap - I can show you the bills, which come to more or less 60% of the adult fare depending on the airline.
I want those who already use a better system to be allowed to go on using that system. I ask the Commissioner to tell me whether that is or is not the case.
(DE) Madam President, the reason I am asking for the floor again is not because I have not spoken enough today but because I believe we really are dealing with an important issue, on which Members have also asked pertinent questions. We expect the Commission to give us a prompt answer and then to take the appropriate action.
I want to address the question of costs. Basically, I assume, although I do not know if my group fully supports me here, that safety is a matter for the state and must, therefore, be decided and also financed at state level. At present we have a great many aeroplane safety belts that are not used and are not meant for anybody specific. In the interest of the safety of our smaller citizens - a matter the Commissioner addressed specifically - we should, therefore, definitely decide to take action, to do so rapidly, and not to let funding prove an obstacle.
(DE) Madam President, Commissioner, you have not answered the crucial question. What are you doing in the interim? There is a positive solution. What will you do if a child is fatally injured in the meantime and you are partly responsible because you delayed taking action? How will you deal with that? You have to ask yourself these questions, as we do, too.
In terms of costs, there is a comparable parallel. In the case of the rights of persons with disabilities in air transport, the costs are spread across everybody, which is only normal. To conceive, give birth to and bring up a child is not just a private matter but a public task, a state task. Everybody has to be prepared to take it on and also to fund it. In my view at least, that is a matter of course. Where children up to the age of 14 can travel by train for free, it is also the other passengers who contribute to that cost.
In the sector of air transport in particular, which is exempt from fuel tax - i.e. EUR 14 billion a year - we can surely raise a few euro to give children the best protection they need for the future.
Vice-President of the Commission. - (IT) Madam President, I would like to reply that I am in possession of a magic wand and can solve all our problems this very evening. Unfortunately, I am not able to wave a magic wand because I do not possess one. Instead, I believe that we must tackle these matters in a highly responsible fashion, without saying that they will be resolved tomorrow morning because we have found an instant solution.
If there is no certainty from a scientific point of view as to which are the best devices to ensure children's safety, we can do nothing here and now, not least because under the existing Regulation it is after all the Member States' responsibility to take decisions: those using child seats can of course continue to do so if they regard that as the best mechanism. As I said, as soon as I am presented with clearer facts - with a scientific response backed by evidence that enables me to act - I shall take action. Otherwise it would be superficial of me to say: 'Fine, I have decided that child seats are better than safety belts'. No one is in a position to say that unless they have carried out scientific tests, with physical proof demonstrating that one system is better than another.
I do not believe that this is the way forward. Rather, I think that answers must be given as soon as the solution is found. In my opinion, a legislative solution will not be reached before the end of this legislative period. However, I do believe that the Commission can make it a priority to amend the existing Regulation and try to introduce measures harmonising the amendments to the Regulation, making them mandatory in all Member States. This will take time, mind you, and we may not manage to approve them before the end of the legislative term. I would reiterate that I gave certain undertakings at my hearing; to promise that legislative measures, dozens of legislative measures, will be enacted is not a viable, truthful response. Undertakings should only be made, announced and entered into on aspects that are achievable.
Regarding my undertaking with regard to child safety: believe it or not, I am a father, and believe it or not, the problem of youngsters is a key concern of mine. Naturally I cannot be held responsible for everything that happens in the world. Rather, I believe that a careful investigation must be carried out within a short timeframe - conclusions will be reached in October and I shall receive a response - and as soon as I receive the response I shall do whatever is necessary to attempt to protect the safety of child passengers in the best possible way.
Currently, by decision of the Member States, the airlines use all necessary devices, be they child seats or safety belts. Once we have some hard, provable scientific evidence we shall be able to provide answers. Otherwise those answers will be mere opinions, and in this House - even though only a few Members are present - everyone has a different opinion about the science. Since none of us, I believe, is an expert on the matter and can give scientifically proven answers, I think we must await the findings. Given that the findings will arrive within two months, thanks to the work of the Aviation Agency, we shall then be able to take action to protect children's safety, which I consider a priority. I repeat: I regard the safety of every citizens as a priority, especially that of our weakest citizens, which is why I shall endeavour to ensure that specific safety protection measures are adopted as rapidly as possible in keeping with the legislative timetable.
The debate is closed.
Written statements (Rule 142)
in writing. - (DE) I am very glad that the directive on strategic environmental assessment (SUP directive) was adopted. Environmental compatibility assessment at the initial stage, when a project is being developed, means that any adverse effects can be prevented at once rather than having to be contained or combated at a later stage.
For the future, the SEA procedure promises to take even more account of environmental protection and health aspects when it comes to project decisions. Sustainable development planning must, from beginning to end, include not just economic and social aspects but also environmental effects.